Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0003525
                                                       21-JUL-2015
                                                       10:02 AM



                            SCWC-13-0003525

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                             KEITH S. MEWS,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0003525; CR. NO. 11-1-1457)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Keith S. Mews’

 Application for Writ of Certiorari, filed on June 8, 2015, is

 hereby rejected.

           DATED: Honolulu, Hawaiʻi, July 21, 2015.

 Keith S. Shigetomi                /s/ Mark E. Recktenwald
 for petitioner
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson